Citation Nr: 0709623	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  03-12 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and A.M.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

Although it is unclear the exact date that the appellant 
enlisted in the Army National Guard, he had a period of 
active duty for training from July 17, 1977 to November 3, 
1977, after which he was obligated to serve with the Guard 
for an additional five years, five months, and 22 days.  It 
appears that he completed this obligation because he was 
honorably discharged from the Guard on April 27, 1983.  He 
had additional periods of active duty for training during his 
time in the Guard but no active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the benefits sought 
on appeal.  The appellant appealed that decision to the 
Board, and the case was referred to the Board for appellate 
review.  The Board remanded the case for further development 
in October 2005, and that development was completed.  The 
case has since been returned to the Board for appellate 
review.

A hearing was held on November 4, 2004, in Little Rock, 
Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant has not been shown to currently have 
paranoid schizophrenia that is causally or etiologically 
related to a period of active duty, if any, and he is not 
shown to have become disabled from paranoid schizophrenia 
which was incurred in or aggravated during a period of active 
duty for training.  
CONCLUSION OF LAW

Paranoid schizophrenia was not incurred in active service.  
38 U.S.C.A. §§ 101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
April 2001, prior to the initial decision on the claim in 
January 2003, as well as in July 2004 and February 2006.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claim for service 
connection.  Specifically, the April 2001, July 2004, and 
February 2006 letters stated that the evidence must show that 
that he had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; 
that he has a current physical or mental disability; and, 
that there is a relationship between his current disability 
and an injury, disease, or event in military service.  
Additionally, the April 2003 statement of the case (SOC) and 
the January 2004 and December 2006 supplemental statements of 
the case (SSOC) notified the appellant of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.  

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the April 2001, July 2004, and 
February 2006 letters indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claim and that VA was requesting all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records.  The appellant was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim,

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2001, July 2004, and February 2006 letters notified the 
appellant that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The April 2001, July 2004, and 
February 2006 letters also requested that he complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the 
April 2001, July 2004, and February 2006 letters informed the 
appellant that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.  The July 2004 and 
February 2006 letters further stated that it was still his 
responsibility to support his claim with appropriate 
evidence.

The appellant was also fully notified of the need to give to 
VA any evidence pertaining to his claim.  In this regard, the 
July 2004 letter informed him that he should submit any 
evidence in his possession that pertains to his claim.  In 
addition, as noted above, the RO has informed the appellant 
in the rating decision, SOC, and SSOCs of the reasons for the 
denial of his claim, and in so doing, informed him of the 
evidence that was needed to substantiate that claim. 

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all notice requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for paranoid 
schizophrenia, but he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability at issue.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In that 
regard, the Board concludes below that the appellant is not 
entitled to service connection for paranoid schizophrenia, 
and thus, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All available service medical 
records and personnel records as well as his VA and private 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with his claim.  The RO also requested 
the appellant's records from the Social Security 
Administration, but a February 2006 response indicated that 
those records were destroyed in December 1997.  He was also 
provided the opportunity to testify at a hearing before the 
Board.  

The Board does observe that the appellant has not been 
afforded a VA examination in connection with his claim for 
service connection for paranoid schizophrenia. Under the law, 
an examination or medical opinion is considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and 
(3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability.  38 
C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for paranoid schizophrenia 
because such an examination would not provide any more 
information than is already associated with the claims file.  
As will be explained below, the appellant has not been shown 
to have had a disease, event, or injury during active duty 
military service or active duty for training.  The record 
contains no probative evidence that demonstrates otherwise.  
Therefore, because there is no event, injury, or disease in 
service to which a current disorder could be related, the 
Board finds that a VA examination is unnecessary. 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
inservice event, injury, or disease).

The Board also observes that the appellant's complete service 
personnel records and service medical records are not 
associated with the claims file.  In accordance with the law 
and regulations, however, the RO continued its efforts to 
obtain all relevant medical records until it was reasonably 
certain that such records did not exist or that further 
efforts to obtain those records would be futile.  In this 
regard, a letter was sent to the Military Department of 
Arkansas in October 2000 requesting the appellant's service 
records, yet there was no evidence of a reply.  The RO also 
requested the appellant's service medical records from the 
National Personnel Records Center (NPRC).  However, an April 
2001 response indicated that the record could not be 
identified based on the information furnished.  A letter was 
sent to the appellant in June 2001 indicating that his 
records had been requested from the service department.  The 
letter explained the records could not be found at NPRC, but 
that some records could be located if enough information was 
furnished.   It was requested that he complete the enclosed 
NA Forms 13075 and 13055, which he returned in July 2001.

The RO subsequently requested that NPRC verify all of the 
appellant's periods of service; however, a March 2002 
response indicated that there was no record on file.  It was 
suggested that the RO contact the Adjutant General for the 
State of Arkansas.  The RO did send a letter in July 2002 to 
the Adjutant General for the State of Arkansas requesting the 
appellant's service medical records as well as verification 
of all periods of service.  A similar request was made in 
October 2002.  

A letter was later sent to the appellant in December 2002 
indicating that the efforts to obtain his service medical 
records had been unsuccessful.  The letter explained that he 
was being given another opportunity to submit those records 
himself.  A December 2002 Memorandum subsequently made a 
finding of unavailability of the appellant's service records.  

Nevertheless, the Board remanded the case for further 
development in October 2005.  In compliance with the Board 
remand, the RO sent a letter to the Arkansas Adjutant General 
in February 2006 requesting the appellant's service medical 
records as well as verification of the dates of each period 
of active duty for training.  Following that request, 
additional copies of the appellant's service personnel 
records and service medical records were received.

Based on the foregoing, the Board concludes that VA has done 
everything reasonably possible to assist the appellant in 
obtaining his complete service personnel records and service 
medical records.  The appellant has not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  Thus, the Board finds compliance with its 
remand and the applicable development procedures, and there 
is no indication that there is additional available evidence 
to substantiate the appellant's claim that has not been 
associated with the claims folder.

VA has further assisted the appellant and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the appellant's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant's in this case.


Law and Analysis

Basic entitlement to compensation for service-connected 
disabilities for veterans who served during other than a 
period of war derives from 38 U.S.C. § 1131, which provides, 
in part, as follows:  "For disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service . . . the United States will pay to any 
veteran thus disabled . . . compensation as provided in this 
subchapter . . . ."  38 U.S.C.A. § 1131 (emphasis added).  
The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. 
§ 3.1(d).  The term "active military, naval, or air 
service" is defined to include, inter alia, "any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (emphasis added); see also 38 C.F.R. § 3.6(a).  The 
term "active duty for training" includes, inter alia, 
certain full time duty in the Army National Guard.  38 
U.S.C.A. § 101(22); see also 38 C.F.R. § 3.6(c)(3).

For the purposes of this case, periods of inactive duty for 
training are not for consideration because service connection 
may be granted for disability resulting only from injuries 
incurred or aggravated during such periods, not disability 
resulting from diseases, such as schizophrenia.  38 U.S.C.A. 
§ 101(23), (24); see McManaway v. West, 13 Vet. App. 60, 67 
(1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) 
(discussing 38 U.S.C. §§ 101(24), 1131) (stating that the law 
"permits service connection for persons on inactive duty 
[training] only for injuries, not diseases, incurred or 
aggravated in line of duty").  Moreover, the advantage of 
certain evidentiary presumptions, provided by law, that 
assist veterans in establishing service connection for a 
disability do not extend to those who claim service 
connection based on a period of active or inactive duty for 
training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 
(noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to 
appellant's claim where he served only on active duty for 
training and had not established any service-connected 
disabilities from that period); McManaway, 13 Vet. App. at 67 
(citing Paulson, 7 Vet. App. at 469-70, for the proposition 
that, "if a claim relates to period of active duty for 
training, a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim" (emphasis in McManaway)); see 
also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) 
(Steinberg, J., concurring).  Therefore, the appellant is not 
entitled to a presumption of sound condition at entrance onto 
a period of active duty for training, or to a presumption of 
aggravation during such period where evidence shows an 
increase in severity of a preexisting disease during such a 
period, or to a presumption of service incurrence or 
aggravation for certain diseases, including psychoses, which 
manifest themselves to a degree of 10 percent or more 
disabling within a year from the date of separation from 
service.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to service connection for paranoid 
schizophrenia.  Although the appellant has a current 
diagnosis of schizophrenia, he has not presented a basis upon 
which service connection can be granted for the disorder.  In 
order for service connection for schizophrenia to be granted 
in this case, the evidence must show either that 
schizophrenia was incurred or aggravated during a period of 
active duty or that the appellant became disabled from the 
disease of schizophrenia which was incurred or aggravated in 
the line of duty during a period of active duty for training.  

A DD Form 214 shows that the appellant had active duty for 
training from July 17, 1977, to November 3, 1977, and had a 
remaining obligation to the Guard for 5 years, 5 months, and 
22 days.  He appears to have completed that period because 
there is a copy of orders in the file showing that he 
received an honorable discharge from the Guard on April 27, 
1983.  No periods of active duty are shown by his personnel 
records.  Additionally, the appellant's service records 
indicate that he had active duty for training during the 
following periods: July 7, 1978, to July 22, 1978; July 12, 
1980, to July 26, 1980; July 11, 1981, to July 25, 1981; and, 
July 10, 1982, to July 24, 1982.  

The medical evidence of record shows that the appellant was 
first diagnosed with schizophrenia in August 1978, and he was 
treated for the disorder through October 1978 at which time 
he was conditionally discharged.  The appellant was also 
treated for schizophrenia in May 1979 and January 1983.  
There is no medical evidence documenting any complaints, 
treatment, or diagnosis of schizophrenia during the periods 
of active duty for training listed above.  As such, the 
evidence does not establish that the appellant's paranoid 
schizophrenia manifested during active duty for training, and 
there is no event, disease, or injury during his active duty 
for training to which his current disorder could be related.  
Thus, there is no evidence that the appellant became disabled 
from the disease of schizophrenia which was incurred or 
aggravated in the line of duty during a period of active duty 
for training.  Therefore, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for paranoid schizophrenia.  

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for paranoid schizophrenia is not warranted.  
Although the appellant contends that he currently has 
paranoid schizophrenia that is related to his military 
service, the appellant is not a medical professional, and 
therefore his beliefs and statements about medical matters do 
not constitute competent evidence on matters of medical 
etiology or diagnosis and absent a professional medical 
opinion linking a current disorder to service, service 
connection cannot be granted.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).


ORDER

Service connection paranoid schizophrenia is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


